The Honorable Tom Wynne Prosecuting Attorney Thirteenth Judicial District Fordyce, AR 71742
Dear Mr. Wynne:
This is in response to Deputy Prosecuting Attorney Hamilton H. Singleton's request for an opinion regarding a quorum court member being appointed as mayor.
I am enclosing a copy of Attorney General Opinion 88-083, the relevant part of which I concur in as controlling this situation.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh Enclosure
Hamilton H. Singleton Deputy Prosecuting Attorney